In an action by a vendee for specific performance of a contract of sale of real property, plaintiff appeals from an order of the Supreme Court, Queens County, dated October 5, 1973, which granted defendant’s motion for summary judgment dismissing the complaint, together with ancillary relief pursuant to the provisions of the contract. Order reversed, with $20 costs and disbursements, and motion denied. The motion papers raise substantial issues of fact concerning whether the defendant vendor fully attempted in good faith to remove the outstanding violation on the property in accordance with the provision of the contract. Hopkins, Acting P. J., Martuscelle, Shapiro, Christ and Brennan, JJ., concur.